DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-7 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (US 6188019) in view of Moser et al. (US 20110168475).
Regarding Claim 1, Bauer et al. discloses a controller for a vehicle, comprising: an integrated plastic housing (1) having an inner space (see fig. 5; the area around which the PCB 2 is provided) and an opening (fig. 5; see the opening facing the vehicle body 8) exposing the inner space; a printed circuit board (PCB; 2) disposed entirely within the inner space of the plastic housing and having a ground portion (5); and a grounding device (see 3, 4, 6) having a first end portion (figs. 4-5; see the ring end within the housing) extending into the plastic housing and connected (via 6) to the grounding portion of the PCB and a second end portion (figs. 4-5; see the ring end outside of the housing) disposed outside the plastic housing and connected (via 10, 12) to a vehicle body (8) positioned outside (see fig. 5) the controller, wherein the PCB is exposed externally (fig. 5; see the exposed side of the PCB facing the vehicle body where the housing lacks a wall) of the controller via the opening of the plastic housing.
However, Baur et al. does not disclose that the controller for the vehicle is an airbag controller.
Moser et al. teaches an airbag controller for a vehicle (Par [0010]), comprising a plastic housing (101), a PCB (108) positioned inside (see fig. 1) the plastic housing, and a grounding device (105, 106, 107) connected (see fig. 1) to the PCB and a vehicle body (103) outside (see 107) of the plastic housing.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the controller for a vehicle of Baur et al. in view of the teachings of Moser et al., such that the controller was an airbag controller for the vehicle, as by doing so, the controller would be an electric device that processed sensor signals such as acceleration signals and would generate control signals for a triggering circuit for deploying an airbag for passenger protection (Moser et al.; Pars [0010]-[0011]).

Regarding Claim 2, Baur et al., as modified, discloses the airbag controller, further comprising a PCB placing surface (fig 6; see the upper and lower interior flange surfaces of the housing holding the PCB in place) positioned at the inner space of the plastic housing (1), wherein the PCB is disposed on the PCB placing surface.

Regarding Claim 3, Baur et al., as modified, discloses the airbag controller, wherein the grounding device (3, 4, 6) comprises: a ground ring (4) configured to be connected (see figs. 4-5) to the grounding portion (5) of the PCB (2); and a ground bushing (3) configured to connect (see figs. 4-5) the ground ring to the vehicle body (8), wherein the ground ring and the ground bushing are made of metal (Column 3, lines 12-15) capable of applying electricity.

Regarding Claim 4, Baur et al., as modified, discloses the airbag controller, wherein the ground ring (4) comprises a ring-shaped PCB contact portion (figs. 4-5; 4, see the ring end within the housing) in contact (via 6) with the grounding portion (5) of the PCB (2); a ring-shaped bushing contact portion (figs. 4-5; 4, see the ring end outside the housing) in contact (via 12) with the ground bushing (3); and a connecting portion (fig. 4; see 4) configured to connect the PCB contact portion to the bushing contact portion; wherein the PCB contact portion is integrally coupled (Claim 1, lines 29-32 and Column 3, lines 21-23) to the plastic housing (1) by insert injection molding during injection molding of the plastic housing.
Regarding Claim 6, Baur et al., as modified, discloses the airbag controller, wherein a fastening member (6) passes through (see fig. 5) the PCB contact portion (figs. 4-5; see the ring end within the housing) of the ground ring (4) and the grounding portion (4) of the PCB, so that the PCB contact portion and the grounding portion are in contact (see fig. 5) with each other and are fixed in the plastic housing; and a fastening member (12) passes through (see fig. 5) the bushing contact portion (figs. 4-5; 4, see the ring end outside the housing) of the ground ring and the ground bushing (3), so that the bushing contact portion and the ground bushing are connected (see fig. 5) to each other in a surface connect manner and are coupled to each other to be fixed in the vehicle body (8).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (US 6188019) in view of Moser et al. (US 20110168475) as applied to claims 1-4 and 6 above, and further in view of Christoph (US 20150264829).
Regarding Claim 5, Baur et al., as modified, discloses the airbag controller, wherein during the injection molding process (Claim 1, lines 29-32 and Column 3, lines 21-23) of the plastic housing (1), a vehicle body mounting portion (10), which protrudes to the outside of the plastic housing, is formed to be integrated with the plastic housing; and the bushing contact portion and the ground bushing are configured to be positioned at the outside of the plastic housing, as the bushing contact portion and the ground bushing are integrally coupled to the vehicle body mounting portion.
However, Baur et al., as modified, does not disclose a plurality of vehicle body mounting portions, or that the bushing contact portion and the ground bushing are coupled to the vehicle body mounting portions by insert injection molding. 
Moser et al. teaches the airbag controller for the vehicle (Par [0010]), and the grounding device (105, 106, 107), the grounding device comprising the PCB contact portion (105) and the vehicle body contact portion (106, 107), wherein the PCB contact portion and the vehicle body contact portion are coupled to the plastic housing by insert injection molding (Par [0017], lines 9-14) during injection molding of the plastic housing (101), and therefore that it is well known in the art to use insert injection molding as a means for coupling grounding devices on airbag controllers for vehicles.
As such, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the bushing contact portion and ground bushing of Baur et al., as modified, in view of the teachings of Moser et al. such that the bushing contact portion and bushing were coupled to the vehicle body mounting portions by insert injection molding, as by doing so, a more secure connection between the airbag controller and ground would be procured, ensuring proper electrical connection and vehicle occupant safety.
Furthermore, Christoph teaches a controller for a vehicle, comprising a plastic housing (2), a PCB (7) positioned inside (see figs. 2 and 6) the plastic housing, and a grounding device (1.1, 1.2) connected (see fig. 2) to the PCB and a vehicle body (6) outside (see fig. 2) of the plastic housing, wherein a plurality (see fig. 1) of vehicle body mounting portions (2.1), which protrude to the outside of the plastic housing, are formed. 
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the plastic housing of Baur et al., as modified, in view of the teachings of Christoph, to include a plurality of vehicle body mounting portions protruding to the outside of the plastic housing, as by doing so, the plurality of vehicle body mounting portions would reinforce and strengthen the fixture of the plastic housing on the vehicle body (Christoph; Par [0024]).

Regarding Claim 7, Baur et al., as modified, discloses the airbag controller, comprising a ground ring (4).
However, Baur et al., as modified, does not disclose a plurality of ground rings, and any one of the ground rings being directly coupled to the vehicle body without the ground bushing at the outside of the plastic housing.
Christoph teaches a controller for a vehicle, comprising a plastic housing (2), a PCB (7) positioned inside (see figs. 2 and 6) the plastic housing, a plurality of grounding devices (1.1, 1.2; see fig. 1) comprising a ground ring (see fig. 4) connected (see fig. 2) to the PCB and a vehicle body (6) outside (see fig. 2) of the plastic housing, wherein the ground rings can be directly coupled (Par [0027]; lines 21-23 and 23-29; a direct connection between 1.1 and 6, or alternatively, a connection between 1.1, 4.1, and 6 is possible) to the vehicle body without a ground bushing (4.1) at the outside of the plastic housing.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the airbag controller of Baur et al., as modified, in view of the teachings of Christoph, to include a plurality of ground rings, wherein the ground rings could be coupled to the vehicle body without the ground bushing at the outside of the plastic housing, as by doing so, the plurality of ground rings would better conduct electricity through more ground connections, and the ground bushing would be eliminated from the airbag controller assembly, decreasing the weight of the assembly and therefore increasing the efficiency of the vehicle.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616